
	
		I
		112th CONGRESS
		1st Session
		H. R. 3043
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mrs. Blackburn (for
			 herself, Mr. Lamborn,
			 Mr. Pence,
			 Mr. Pitts,
			 Mr. Ribble,
			 Mr. Gingrey of Georgia,
			 Mr. Guinta,
			 Mr. Miller of Florida,
			 Mr. Gohmert,
			 Mr. Palazzo,
			 Mr. Price of Georgia,
			 Mr. McCarthy of California,
			 Mr. Westmoreland, and
			 Mrs. Lummis) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To amend the Balanced Budget and Emergency Deficit
		  Control Act of 1985 to reduce the discretionary spending limit for fiscal year
		  2013 and 2014 to the fiscal year 2012 level.
	
	
		1.Reduction of FY 2013 cap to
			 2012 levelSection 251(c)(2)
			 of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 striking $686,000,000,000 and inserting
			 $684,000,000,000 and by striking $361,000,000,000
			 and inserting $359,000,000,000.
		2.Reduction of FY
			 2014 cap to 2012 levelSection
			 251(c)(3) of the Balanced Budget and Emergency Deficit Control Act of 1985 is
			 amended by striking $1,066,000,000,000 and inserting
			 $1,043,000,000,000.
		
